Maxwell, J.
This action was brought before a justice of the peace and judgment was rendered against the plaintiffs in error and in favor of the defendant in error. The case was then taken on error to the district court, where the judgment of the justice was affirmed.
The case is brought into this court on the transcript of the justice, which is as follows:
“November 7, 1887, plaintiff filed- as his bill of particulars two notes, praying for judgment thereon for the sum of $138.60 with interest thereon. Issued summons of this date returnable November 17, 1887, at 10 o’clock A. M., and delivered same to H. C. Scott, sheriff, November 17, 1887. .Summons returned indorsed: ‘¥e hereby accept service on the within summons. W. A. McKeighan, Thad. Arnold.’
“November 17, 1887, at the hour set for the hearing of this cause, parties appear; defendants filed affidavit for continuance for thirty days to obtain the testimony of John Arnold; continuance granted, and this cause set for hearing December 16, 1887, at 10 o’clock A. M.
“ December 16, 1887, at the hour set for the hearing of this cause plaintiff appears; defendant 'W. A. McKeighan appears; defendant Thad. Arnold not appearing then nor for one hour thereafter, his default is recorded. Plaintiff then introduced in evidence the notes sued on and demands judgment thereon for the sum of $152.10 as principal and interest on said notes, defendants offering no evidence. I therefore find there is due and owing plaintiff from defendants W. A. McKeighan and Thad. Arnold the sum of $152.10 as principal and interest on said notes. It is therefore considered, ordered, and adjudged by the court that the plaintiff have and recover, of and from defendants W. A. *803McKeighan and Thad. Arnold the said sum of $152.10 as principal and interest on said notes sued on, and his costs herein expended taxed at $1.90, and that this judgment draw 10 per cent from date hereof.”
No particular objection to the judgment is pointed out and none is apparent from an inspection of the transcript. The case has the appearance of an appeal in order to delay the collection of the judgment, but however that may be, the judgment appears to be right and is affirmed.
Judgment affirmed.
The other judges concur.